Citation Nr: 1018957	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  05-35 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
ear hearing loss, and if so, whether service connection is 
warranted.

2.  Entitlement to service connection for left ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to 
October 1986. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the Veteran's 
petition to reopen his claim for service connection for right 
ear hearing loss, and denied entitlement to service 
connection for left ear hearing loss.

The issues of entitlement to service connection for 
gastroesophageal reflux disease (GERD) and chronic sinusitis 
have been raised by the record, but have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  See May 2005 
Statement in Support of Claim.  Therefore, the Board does not 
have jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The Veteran testified at a hearing before the undersigned 
Acting Veterans Law Judge and a transcript of that hearing 
has been associated with the record on appeal.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for right ear hearing loss was denied by an October 1987 
rating decision.  He did not appeal.

2.  The evidence received since the October 1987 rating 
decision is not duplicative or cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating his claim for service connection for right ear 
hearing loss.

3.  The Veteran's right ear hearing loss was incurred during 
active service. 

4.  The Veteran's left ear hearing is within normal limits.  
CONCLUSIONS OF LAW

1.  The October 1987 rating decision that denied entitlement 
to service connection for right ear hearing loss is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 20.1103 (2009).

2.  Evidence received since the October 1987 rating decision 
that denied entitlement to service connection for right ear 
hearing loss is new and material, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.156 (2009).

3.  The criteria for entitlement to service connection for 
right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 
1112, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.385 (2009).  

4.  The criteria for entitlement to service connection for 
left ear hearing loss have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

With regard to claims to reopen finally disallowed claims, 
the VCAA requires notice of the evidence needed to reopen the 
claim, as well as the evidence necessary 
to establish the underlying benefit sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

Regarding the Veteran's right ear hearing loss claim, because 
the Board herein reopens and grants the claim, any failure in 
notifying or assisting the Veteran is harmless error.  

Regarding his left ear hearing loss claim, the Veteran has 
received all essential notice, has had a meaningful 
opportunity to participate in the development of his claim, 
and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. 
Cir., 2004).  An RO letter dated in March 2004 informed the 
Veteran of all three elements required by 38 C.F.R. 
§ 3.159(b) as stated above.  In light of the denial of the 
Veteran's claim for service connection for left ear hearing 
loss, no disability rating or effective date can be assigned, 
so there can be no possibility of prejudice to the Veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

As to the duty to assist, the RO has obtained the Veteran's 
service, VA, and private treatment records, and provided him 
with a VA examination and two hearings.  See 38 C.F.R. 
§ 3.159(c).  The duty to assist has therefore been satisfied 
and there is no reasonable possibility that any further 
assistance to the Veteran by VA would be capable of 
substantiating his claim.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the Veteran in adjudicating 
this appeal.

II.  New and Material Evidence

The Veteran's claim of entitlement to service connection for 
right ear hearing loss was denied by an October 1987 rating 
decision.  At the time of the October 1987 decision, the 
evidence of record included the Veteran's service treatment 
records, a January 1987 VA examination report; an April 1987 
VA examination report, and a May 1987 VA treatment note.   

The Veteran's claim was denied in October 1987 on the basis 
that this condition pre-existed military service and was not 
aggravated by service.  In making this determination, the RO 
noted that the Veteran's entrance examination revealed 
puretone thresholds at 40 decibels or higher at 1000, 2000, 
4000, and 6000 Hertz, and that a subsequent service treatment 
record indicated that the Veteran had neurosensory hearing 
loss of the right ear since age five.  The Veteran was 
notified of this decision and of his appellate rights by a 
letter dated October 26, 1987.  He did not appeal.  
Therefore, the October 1987 rating decision is final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The Veteran filed a claim to reopen in February 2004.  A 
previously denied claim may be reopened by the submission of 
new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
3.156.  Evidence is new if it has not been previously 
submitted to agency decision makers.  38 U.S.C.A. §  5108; 38 
C.F.R. § 3.156(a).  Evidence is material if it, either by 
itself or considered in conjunction with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence 
cannot be cumulative or redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  For purposes 
of determining whether VA has received new and material 
evidence sufficient to reopen a previously-denied claim, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. 
Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 
49, 57 (1990).  

Evidence obtained since the October 1987 rating decision 
includes a November 1996 letter and treatment note from Dr. 
Brenda K. Harder, a March 2006 letter and treatment note from 
the New Jersey Speech & Hearing Center, a March 2007 VA 
examination report, a December 2006 RO hearing transcript, a 
December 2007 Board hearing transcript, and photographs of 
the Veteran with weapons during service.  Significantly, at 
his December 2007 Board hearing, the Veteran reported that 
although he may have had slight right ear hearing loss upon 
entry into service, it was not profound hearing loss, as he 
could still hear at that time.  In this regard, he pointed 
out that he would not have been admitted to service, and much 
less to the artillery unit, if he had, in fact, had profound 
hearing loss at that time.  He went on to report that after 
being exposed to gunfire and weapons noise in artillery unit, 
he did have profound hearing loss by the time he was 
discharged from service, and stated that, following 
separation from the Army, he was not allowed to enter into 
service in the National Guard due to his right ear hearing 
loss.  Additionally, in her November 1996 letter, Dr. Harder 
reported that while the Veteran had experienced minimal 
hearing loss since childhood, profound hearing loss was not 
shown until he was in service.  As noted above, for purposes 
of determining whether VA has received new and material 
evidence sufficient to reopen a previously-denied claim, the 
credibility of the evidence is to be presumed.  Id.  

The Veteran's claim was previously denied because the 
evidence did not show that his pre-existing right ear hearing 
loss was aggravated during service.  The evidence submitted 
since October 1987 shows that the Veteran's right ear hearing 
loss may have been incurred during or worsened by military 
service.  This evidence is new in that it had not previously 
been submitted.  It is also material insofar as it relates to 
a previously unestablished fact necessary to substantiate the 
Veteran's claim; specifically, evidence regarding the in-
service incurrence or aggravation of right ear hearing loss.  
The additional evidence being both new and material, the 
claim for service connection for right ear hearing loss is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

III.  Service Connection for Right Ear Hearing Loss

The Veteran contends that his right ear hearing loss was 
incurred in, or aggravated by, his military service.  
Specifically, he has reported that while he had slight right 
ear hearing loss upon entry into service in 1982, he was 
still able to hear, as evidenced by his ability to pass the 
entrance physical. As such, he asserts that his current right 
ear deafness was instead incurred during service as a result 
of exposure to artillery noise.  The Veteran's DD-214 
indicates that he was assigned to the battery unit, and that 
he received decorations and awards for being a rifle expert, 
a hand grenade sharpshooter, and a pistol sharpshooter.  

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Service connection requires 
competent evidence showing: (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may also be granted for certain chronic 
diseases, including organic diseases of the nervous system 
such as sensorineural hearing loss, when such disability is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  As discussed below, however, there 
is no evidence in the Veteran's claims file of compensable 
hearing loss within one year of separation from service in 
September 1967, so the presumptive provisions of 38 C.F.R. 
§3.307(a) and 3.309(a) for a chronic disease do not apply to 
this case.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In making this 
determination, the Board must assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 
(1991).  While the Board is not free to ignore the opinion of 
a treating physician, it is free to discount the credibility 
of that physician's statement.  See Guerrieri v. Brown, 4 
Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. 
App. 97, 101 (1992).  

Under VA regulations, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  The threshold for normal hearing is 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet.App. 155 (1993).

VA regulations provide that every Veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment.  38 C.F.R. § 3.304(b).  The presumption of 
soundness attaches only where there has been an induction 
examination that did not detect or note the disability that 
the Veteran later complains about.  See Bagby v. Derwinski, 1 
Vet. App. 225, 227 (1991).  

When no preexisting condition is noted upon entry into 
service, a Veteran is presumed to have been sound upon entry, 
and the burden then falls on the government to rebut the 
presumption of soundness by "clear and unmistakable" 
(obvious or manifest) evidence that the Veteran's disability 
was both 1) pre-existing and 2) not aggravated by service.  
38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b); VAOPGCPREC 
3-03 (July 16, 2003); see also Quirin v. Shinseki, 22 Vet. 
App. 390, 396 (2009); see also Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).  If this burden is met, then the 
Veteran is not entitled to service-connected benefits.  

At the Veteran's January 1982 service induction examination, 
two rounds of right ear audiological testing were performed, 
and in regard to the Veteran's hearing, the examiner noted 
"H2 - ?" without providing any further explanation.  The 
results of the first round of audiological testing are as 
follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
60
70
60
40

These results indicate that the Veteran had hearing loss in 
accordance with VA standard upon entry into service.  See 38 
C.F.R. § 3.385.  Significantly, however, repeat testing 
indicated that the Veteran had hearing within normal limits.  
See Hensley v. Brown, 5 Vet.App. 155 (1993).  The results of 
the second round of audiological testing performed at the 
January 1982 induction examination are as follows, with 
puretone thresholds recorded in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
15
5

As such, the results of the repeat testing indicate that the 
Veteran did not have right ear hearing loss in accordance 
with VA standards at the time that he entered service.  See 
38 C.F.R. § 3.385.  Moreover, the Board notes that the 
Veteran was found to have no disqualifying defects or 
communicable disease at the time of his entrance examination.  
Further, the Board points out that if the results of the 
first round of testing were accurate, the Veteran would not 
have passed the entrance physical examination and would have 
been disqualified from military service.  Therefore, because 
repeat audiological testing revealed hearing within normal 
limits, and because no defects, infirmities, or disorders 
were noted at the time of his entrance examination, 
acceptance, and enrollment, the Board finds that the 
presumption of soundness attaches in this case.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b)(1).  

Having found that the Veteran is entitled to the presumption 
of soundness, the Board must now determine whether the 
established presumption has been rebutted by "clear and 
unmistakable" evidence that the Veteran's disability was 
both 1) pre-existing and 2) not aggravated by service.  In 
this regard, the Board finds that the evidence of record does 
not clearly and unmistakably show that the Veteran's right 
ear hearing loss pre-existed service.  Rather, the Veteran's 
treatment records indicate that he was first diagnosed with 
right ear hearing loss in a January 1983, a year after entry 
into service, and has had this condition since.  

In January 1983, the Veteran sought treatment for hearing 
loss and was diagnosed with moderate to severe neurosensory 
hearing loss in the right ear, which the doctor noted had 
been present since age five with unknown etiology.  

Subsequently, the Veteran was placed in the hearing 
conservation program.  In December 1983, audiological testing 
was performed for the purpose of creating a reference 
audiogram for the hearing conservation program.  The results 
of this testing are as follows, with puretone thresholds 
recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
110+
110+
110+
110+
110+

At that time, the doctor reported that the Veteran had 
anacusis loss since age five, and diagnosed the Veteran with 
unchanged unilateral right ear anacusis loss.  

Audiological testing performed in November 1984 for the 
hearing conservation program revealed similar levels of right 
ear hearing loss.  The results of the November 1984 
audiological test results are as follows, with puretone 
thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
110+
110+
110+
110+
110+

Additionally, in March 1986, a doctor reported that the 
Veteran had unilateral profound sensorineural hearing loss in 
the right hear, and noted that he had been issued a profile 
"H2 Code J3."  In this regard, the Board notes that an 
April 1986 Physical Profile Board Proceedings form indicates 
that the Veteran had unilateral profound nerve type hearing 
loss in the right ear for which he was being placed on a Code 
J profile, and noted that the Veteran was "deaf" in one 
ear.  This profile required that he have no exposure to noise 
in excess of 85 decibels or to weapon firing without use of 
properly fitted hearing protection. 

Finally, at his July 1986 separation examination, the 
examiner reported that the Veteran had unilateral profound 
neurological hearing loss in the right ear.  The results of 
the July 1986 separation audiological examination are as 
follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
110+
110+
110+
110+
105

Post-service, in January 1987, the Veteran was afforded a VA 
audiological examination.  Regarding the results of 
audiological testing, the doctor reported that there was no 
response at the limits of the audiometer in the right ear.  
The examiner went on to diagnose the Veteran with profound 
sensorineural-type hearing loss from 250 Hertz to 8000 Hertz; 
however, the examiner did not provide an opinion as to the 
onset and etiology of the Veteran's hearing loss.  

The Veteran was afforded a second VA audiological examination 
in April 1987.  The examiner again diagnosed the Veteran with 
profound right ear hearing loss, and stated that this 
condition was of questionable etiology, indicating that it 
could be secondary to acoustic trauma or could be idiopathic.  

A May 1987 VA treatment record notes that the Veteran had 
experienced right ear hearing loss since 1983, when he was 
exposed to missile noise.  

In a November 1996 letter, the Veteran's private audiologist, 
Dr. Harder, reported that the Veteran had profound right ear 
hearing loss, and noted the Veteran's reports of having noise 
exposure to the military motor pool and missile firing.  In 
this regard, Dr. Harder reported that the Veteran had 
experienced some right ear hearing loss since childhood, but 
that in-service audiological testing had revealed profound 
right ear hearing loss.  

In March 2006, the Veteran underwent audiological testing at 
the New Jersey Speech & Hearing Center.  The results of 
audiological testing in the right ear could not be reported; 
however, the doctor noted that the Veteran had trauma to the 
eardrum and could not hear in the right ear.  In a letter 
dated later that month, the doctors at the New Jersey Speech 
& Hearing Center reported that the Veteran had a twenty-plus 
year history of profound hearing loss in the right ear 
secondary to acoustic trauma.  

Finally, in March 2007, the Veteran was afforded another VA 
audiological examination.  At the outset of the examination 
report, the examiner indicated that she had reviewed the 
Veteran's claims file.  The Veteran reported that his right 
ear hearing loss began in 1983, that he had been given a 
hearing profile in 1984, and that his hearing had worsened 
since service.  The Veteran also indicated that he had been 
exposed to excessive noise during service, including exposure 
to noise from artillery, Singer missiles, and Vulcan guns, 
but had not been exposed to any excessive noise outside of 
the military.  The results of the March 2007 audiological 
testing revealed profound sensorineural hearing loss in the 
right ear at all frequencies.  In this regard, the examiner 
stated that there was no response given at the limits of the 
audiometer and that his puretone average was 105.  The 
examiner went on to provide the opinion that the Veteran's 
hearing loss was not caused by, or the result of, his 
military noise exposure since he clearly had right ear 
hearing loss since age five.  In providing this opinion, the 
examiner noted that the Veteran had severe hearing loss in 
his right ear upon entry into service in 1982, and that, in 
1983, he was noted to have severe right ear hearing loss 
since age five with an unknown etiology.  

On this record, the Board finds that the Veteran's right ear 
hearing loss did not clearly and unmistakably pre-exist his 
military service.  Rather, the evidence shows that the 
Veteran had hearing within normal limits upon entry into 
service in January 1982, and that his right ear hearing loss 
first manifested in January 1983.  In this regard, the Board 
notes that the Veteran was specifically found to have no 
disqualifying defects upon entry into service, and points out 
that he would not have passed the entrance physical 
examination if hearing loss had been present at that time; 
but rather, would have been disqualified from service.  
Moreover, the Board notes that there is no pre-service 
medical evidence of record showing hearing loss prior to 
entry into service, or medical evidence of right ear hearing 
loss within the Veteran's first year of service.  Rather, as 
noted above, the first evidence of right ear hearing loss is 
the January 1983 treatment record.

Although the Board acknowledges the January 1983 doctor's 
opinion that right ear hearing loss had been present since 
age five, as well as the December 1983 doctor's opinion that 
the Veteran had anacusis loss since age five, the Board finds 
that neither opinion constitutes clear and unmistakable 
evidence of pre-existing right ear hearing loss.  In this 
regard, the Board notes that neither doctor provided any 
rationale for their determination the Veteran's hearing loss 
had been present since age five.  Moreover, neither doctor 
acknowledged or discussed the fact that right ear hearing 
loss was not noted upon entry into service or at any point 
during the first year of service, or that the second round of 
audiological testing at his January 1982 entrance examination 
revealed hearing within normal limits.  As such, because both 
opinions appear to be based on an inaccurate factual premise, 
and because neither doctor provided any rationale for their 
determination that right ear hearing loss pre-existed 
service, the Board finds that these opinions are of little 
probative value.  See Kowalski v. Nicholson, 19 Vet.App. 171, 
179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) and Swann v. Brown, 5 Vet.App. 229 (1993)) (stating 
that the Board is not bound to accept medical opinions that 
are based upon an inaccurate factual background); see also 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) 
(stating that a medical examination report must contain not 
only clear conclusions with supporting data, but also a 
reasoned medical explanation connecting the two); see also 
Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) (stating that 
a medical opinion must support its conclusion with an 
analysis that the Board can consider and weigh against 
contrary opinions).  

The Board also acknowledges the March 2007 examiner's opinion 
that the Veteran's hearing loss was not caused by, or the 
result of, his military noise exposure since he clearly had 
right ear hearing loss since age five.  However, insofar as 
this opinion is based on the fact that the Veteran had severe 
right ear hearing loss upon entry into service, a fact that 
contradicts the medical evidence of record showing normal 
hearing upon entry into service, the Board finds that this 
opinion is not based on an accurate factual premise, and is 
therefore of little probative value. Kowalski v. Nicholson, 
19 Vet.App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) and Swann v. Brown, 5 Vet.App. 229 
(1993)) (stating that the Board is not bound to accept 
medical opinions that are based upon an inaccurate factual 
background).

Accordingly, the Board finds that there is no clear and 
unmistakable evidence that the Veteran's right ear hearing 
loss pre-existed service with which to rebut the presumption 
of soundness.  Additionally, based on the foregoing, the 
Board finds that the evidence supports a finding that the 
Veteran's right ear hearing loss was incurred during service 
due to noise exposure.  In this regard, the Board notes that 
the Veteran is competent to report the symptoms of hearing 
loss.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); 
Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding 
that lay testimony is competent to establish the presence of 
observable symptomatology).  Competent testimony is limited 
to that which the witness has actually observed and is within 
the realm of his personal knowledge.  Such knowledge comes to 
a witness through use of his senses-that which is heard, 
felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 
465 (1994).  It is within the Veteran's realm of personal 
knowledge whether he has difficulty hearing in his right ear.  
Moreover, there is no reason to doubt the credibility of the 
Veteran in reporting that he did not have profound hearing 
loss until he was exposed to artillery and missile noise 
during service.  In this regard, the Board notes that his 
records are internally consistent, as evidenced by his 
hearing testimony in December 2006 and December 2007, his VA 
and private treatment records, the March 2007 VA examination 
report, and his statements.  Additionally, the Board finds 
that it is facially plausible that he had significant 
exposure to noise while in service, especially given his 
exposure to gunfire noise in the battery unit and his 
decorations and awards for being a rifle expert, a hand 
grenade sharpshooter, and a pistol sharpshooter.  

Moreover, as discussed above, the Board finds it significant 
that the Veteran was first diagnosed with right ear hearing 
loss during service in January 1983.  
Additionally, the Board notes that, shortly after separation 
from service, in May 1987, a VA doctor reported that the 
Veteran's right ear hearing loss began in service in 1983, 
when he was exposed to missile noise.  Further, in November 
1996, Dr. Harder reported that profound hearing loss was not 
shown until military service, when he was exposed to noise 
from missile firing and the military motor pool.  Finally, in 
March 2006, the doctors at the New Jersey Speech & Hearing 
Center reported that the Veteran's profound right ear hearing 
loss, which had been present for over 20 years, was secondary 
to acoustic trauma.  The Board finds the medical opinions of 
the May 1987 VA doctor, Dr. Harder, and the doctors at the 
New Jersey Speech & Hearing Center to be probative as to the 
etiology of the Veteran's hearing loss.  

Finally, while the Board acknowledges the April 1987 VA 
examiner's opinion that the Veteran's profound right ear 
hearing loss was of questionable etiology, insofar as it 
could be secondary to acoustic trauma or could be idiopathic, 
because this opinion fails to provide a clear statement as to 
the etiology of the Veteran's right ear hearing loss, the 
Board finds it to be of little probative value.  See Hogan v. 
Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (the Board may 
discount the value of competent medical evidence based on 
factors including the lack of a definitive statement as to 
etiology); see also Madden v. Gober, 125 F.3d 1477, 1481 
(Fed.Cir. 1997) (the Board has authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 301 (2008) (stating that a medical examination report 
must contain not only clear conclusions with supporting data, 
but also a reasoned medical explanation connecting the two).  

Accordingly, considering all of the evidence or record, and 
applying the benefit of the doubt doctrine, all doubt is 
resolved in favor of the Veteran.  See 38 C.F.R. § 3.102 
(2008).  Therefore, the Veteran's claim for service 
connection for right ear hearing loss is granted.  

IV.  Service Connection for Left Ear Hearing Loss

The Veteran contends that he has left ear hearing loss as a 
result of noise exposure while serving in the infantry 
division during service.  In the alternative, he contends 
that he has left ear hearing loss secondary to his now 
service-connected right ear hearing loss.  As noted above, 
the Veteran's DD-214 indicates that he was assigned to the 
battery unit, and that he received decorations and awards for 
being a rifle expert, a hand grenade sharpshooter, and a 
pistol sharpshooter.  Moreover, insofar as the Veteran is now 
service-connected for right ear hearing loss and tinnitus, 
acoustic trauma during service is conceded.  

As noted above, for the purposes of applying the laws 
administered by VA, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

The Veteran's service treatment records contain no evidence 
of left ear hearing impairment by VA standards.  At his 
January 1982 induction examination, the Veteran had left ear 
hearing within normal limits.  See Hensley v. Brown, 5 Vet. 
App. 155 (1993).  Thereafter, in January 1983, the Veteran 
reported experiencing sudden intermittent hearing loss and 
tinnitus in the left ear for the past three days, which 
lasted a few seconds at a time.  At that time, the doctor 
noted that the Veteran had a slightly bulging drum and 
diagnosed him with possible serous otitis.  Significantly, 
however, subsequent audiological testing in December 1983 and 
November 1984 revealed left ear hearing within normal limits.  
See id.  

At his July 1986 separation examination, the Veteran's 
audiological test results were as follows, with puretone 
thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
35
25
35
25
15

Insofar as these results reveal auditory threshold levels in 
excess of 20 decibels at 500, 1000, 2000, and 3000 Hertz, the 
July 1986 separation audiological examination indicates that 
the Veteran had some left ear hearing loss upon separation 
from service.  See id.  However, because these results do not 
demonstrate that his 1) auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 
decibels or greater; or 2) auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz 
are 26 decibels or greater, these results do not reveal that 
he had left ear hearing loss in accordance with VA standards 
upon discharge from service.  See 38 C.F.R. § 3.385.  

The Veteran's post-service treatment records also contain no 
evidence of hearing impairment by VA standards.  In this 
regard, the Board notes that, in January 1987, only three 
months after separation from service, the Veteran was 
afforded a VA audiological examination, the results of which 
reveal left ear hearing within normal limits.  See Hensley v. 
Brown, 5 Vet. App. 155 (1993).  Moreover, the January 1987 
examiner reported that the Veteran had left ear hearing 
within normal limits from 250 to 8000 Hertz, with excellent 
speech discrimination.  

Subsequently, as noted above, in November 1996, the Veteran 
sought private treatment from Dr. Harder for his right ear 
hearing loss.  Dr. Harder noted that the Veteran's left ear 
hearing was within normal limits and that his left ear speech 
recognition was excellent.  A graph of the November 1986 
audiogram has been associated with the claims file, but may 
not be interpreted by the Board.  See Kelly v. Brown, 7 Vet. 
App. 471 (1995) (holding that neither the Board nor the RO 
may interpret graphical representations of audiometric data).  

Additionally, in March 2006, the Veteran sought private 
treatment for hearing loss at the New Jersey Speech & Hearing 
Center.  The Veteran reported a decrease in left ear hearing 
over the past year, and upon examination, the doctor reported 
that the Veteran had mild left ear sensorineural hearing loss 
at 250 Hertz.  A graph of the audiogram has been associated 
with the claims file, but may not be interpreted by the 
Board.  See id.  However, in a letter dated later that month, 
the doctors from the New Jersey Speech & Hearing Center 
reported that the Veteran had mild low frequency 
sensorineural hearing loss in the left ear at 250 Hertz to 
500 Hertz, with borderline normal to mild hearing loss in the 
remaining frequencies, and speech discrimination of 96 
percent.  
 
Finally, in March 2007, the Veteran was afforded a VA 
audiological examination.  At the outset of the examination 
report, the examiner indicated that she had reviewed the 
Veteran's claims folder.  The examiner noted that the 
Veteran's 1982 entrance examination, a 1983 annual 
examination, and his 1987 separation examination revealed 
hearing within normal limits in his left ear.  The results of 
the Veteran's March 2007 audiological testing are as follows, 
with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
15
10
15

On the Maryland CNC test, the Veteran received a score of 96 
percent for the left ear for word recognition.  Based on 
these results, the examiner diagnosed the Veteran with normal 
left ear hearing.   

Under VA law and regulations, a valid claim of service 
connection does not exist absent evidence of a current 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  While the Veteran has reported that he has left ear 
hearing loss, audiological testing has failed show hearing 
impairment by VA standards.  See 38 C.F.R. § 3.385.  In other 
words, there is no evidence of a left ear hearing disability 
in this case because audiological testing has not 
demonstrated that 1) the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 
decibels or greater; or 2) the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
hertz are 26 decibels or greater; or 3) speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
As such, there is no left ear hearing disability for which 
service connection may be granted.  

In reaching this determination, the Board does not question 
the sincerity of the Veteran's conviction that he has left 
ear hearing loss, and acknowledges that, as a lay person, he 
is competent to report that he has difficulty hearing.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009); see also Layno v. Brown, 6 Vet. App. 465 (1994) 
(holding that competent testimony is limited to that which 
the witness has actually observed, and is within the realm of 
his personal knowledge; such knowledge comes to a witness 
through use of his senses, that which is heard, felt, seen, 
smelled or tasted).  It is within the Veteran's realm of 
personal knowledge whether he has experienced difficulty 
hearing in his left ear.  

Significantly, however, as a lay person, he is not 
professionally qualified to determine whether he has hearing 
loss in accordance with VA standards because such matters 
require medical expertise.  See 38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements, or 
opinions); see Duenas v. Principi, 18 Vet. App. 512, 520 
(2004); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Since there is no competent medical evidence of 
record showing that he has left ear hearing loss in 
accordance with VA standards, service connection for this 
condition is denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim for 
service connection for left ear hearing loss, that doctrine 
is not applicable.  See 38 U.S.C.A. 5107(b).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for right ear hearing loss 
is reopened.

Service connection for right ear hearing loss is granted. 

Service connection for left ear hearing loss is denied. 



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


